DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “gearbox” of claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the 
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, “an approaching wing” should be changed to “an approaching wind”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kets (US 2016/0169031).
Regarding claim 1, Kets discloses a vertical shaft (211a of Figures 1A); 
a vertical wing (210a of Figures 1A) having a leading edge, a trailing edge, a first wing surface and a second wing surface, wherein the first wing surface extends between a first edge of the leading edge to a first edge of the trailing edge and wherein the second wing surface 
at least one rotor blade (110a of Figure 1A) disposed toward the trailing edge of the vertical wing (Para. 0087; see Figure 1A); 
wherein the vertical wing is configured to receive the vertical shaft, and wherein the vertical shaft is biased toward the leading edge of the vertical wing (see Figure 1A); and 
wherein the vertical wing rotates about a longitudinal axis of the vertical shaft (Para. 0085) and is configured such that the leading-edge faces in the direction of an approaching wind (Para. 0090).
Regarding claim 4, Kets discloses wherein a majority of a surface area and mass of the vertical wing (210a of Figures 1A) is biased toward the trailing edge away from an axis of rotation about the vertical shaft (211a of Figures 1A).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kets (US 2016/0169031), in view of Migliori (US 8,334,610).
Regarding claim 2, Kets discloses further comprising: a driveshaft (130 of Figures 1A) connected to the at least one rotor blade (110a of Figure 1A). 
Kets does not explicitly disclose an electric generator, wherein the electric generator is connected to the at least one rotor blade via the driveshaft.
Migliori discloses an electric generator (14 of Figures 1; 226 of Figure 3), wherein the electric generator is connected to the at least one rotor blade (118 of Figure 1, 3) via the driveshaft (11 of Figure 1; 102 of Figure 3).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have the electric generator of Kets connected to at least one rotor blade via the driveshaft, as taught by Migliori, since it was known in the art that a driveshaft transmits rotation from the rotor blades to a gearbox which drives a generator thus producing electrical energy [Migliori: Col. 4:27-34; Col. 5:37-39].
Regarding claim 3, Kets discloses all of the elements of the current invention, however does not explicitly disclose further comprising: a gearbox connected to the electric generator and to the at least one rotor blade via the driveshaft, wherein the gearbox is configured to adjust at least one of: a rotational speed of the driveshaft or a torque of the driveshaft.
Migliori discloses further comprising: a gearbox (12 of Figures1; 227 of Figure 3) connected to the electric generator (14 of Figures 1; 226 of Figure 3) and to the at least one rotor blade (118 of Figure 1, 3) via the driveshaft (11 of Figure 1; 102 of Figure 3), wherein the gearbox is configured to adjust at least one of: a rotational speed of the driveshaft or a torque of the driveshaft (Col. 4:27-34,50-52).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have the electric generator of Kets connected to a gearbox and at least one rotor blade via the driveshaft wherein the gearbox is configured to adjust at least one of: a .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Perdue (US 2,784,556), Moffat (US 2019/0233060), Anderson (US 2013/0017084), Lu (US 2011/0070065), Knutson (US 2009/0191057), Bardekoff (US 4,068,132), Ansley (US 2,273,084), Claytor (US 2,230,526), Irwin (US 2,152,963), Distefano (US 1,734,245) discloses a yaw control device for a wind turbine comprising a vertical wing having a leading edge, trailing edge, a first wing surface and a second wing surface.
Cousineau (US 2012/0056425), Stone (US 2010/0314873) discloses a driveshaft connected to a rotor blade and an electric generator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES H REID whose telephone number is (571)272-9248. The examiner can normally be reached M-F 9:30-4:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Charles Reid Jr./             Primary Examiner, Art Unit 2832